     Case: 4:19-cr-00259-CDP-SPM Doc. #: 33 Filed: 11/26/19 Page: 1 of 1 PageID #: 48



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA                             )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   ) Case No. 4:19 CR 259 CDP/SPM
                                                     )
BERNARD TOLER,                                       )
                                                     )
                              Defendant.             )


 DEFENDANT’S MOTION FOR STATUS HEARING CONCERNING PRETRIAL MOTIONS


        Defendant, Bernard Toler, through Assistant Federal Defender William, with the agreement of

the Government, requests that this Honorable Court set a status hearing with respect to the issue of

pretrial motions at which both counsel and defendant are ordered to be present.

                                                     Respectfully submitted,

                                                     /s/ William T. Marsh
                                                     William T. Marsh, No. 60906 MO
                                                     Assistant Federal Public Defender
                                                     1010 Market Street, Suite 200
                                                     St. Louis, Missouri 63101
                                                     Telephone: 314-241-1255
                                                     Fax: 314-241-3177
                                                     E-Mail: William_Marsh@fd.org
                                                     Attorney for Defendant


                                CERTIFICATE OF SERVICE

        Assistant Federal Public Defender William T. Marsh certifies that he filed the foregoing
electronically, leading to service upon Rodney Holmes via email.

        Dated November 26, 2019.
                                                     /s/ William T. Marsh
                                                     Attorney for Defendant
